Pee Curiam,
All tlio facts necessary to a proper understanding of this ease, together with the reasons which induced the learned judge of the orphans’ court to award the “ annual income,” in the hands of the trustee, to Rollin S. Myers and Fanny Townend,—two of decedent’s grandchildren,—fully appear in his report as auditing judge. We think he was clearly right in his conclusions, and hence there was no error in overruling the exceptions filed by appellants and decreeing distribution accordingly. There is nothing in either of the specifications of error that requires discussion. Neither of them is sustained.
Decree affirmed and appeal dismissed at the costs of appellants.